     Case 2:20-cv-00227-TLN-EFB Document 26 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN INDIANA CURRY,                                No. 2:20-cv-00227-TLN-EFB
12                        Plaintiff,
13           v.                                          ORDER
14    SESSIONS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 28, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 28, 2020, are ADOPTED IN FULL;

28                and
                                                         1
     Case 2:20-cv-00227-TLN-EFB Document 26 Filed 06/22/20 Page 2 of 2

 1         2. Plaintiff’s claims against Defendants Jones, Pimentel, Scott, Oram, and Pitts are

 2            DISMISSED without prejudice.

 3   DATED: June 19, 2020

 4

 5

 6
                                                         Troy L. Nunley
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
